Title: From George Washington to Major General William Heath, 16 November 1779
From: Washington, George
To: Heath, William


        
          Dear sir,
          Head Quarters West Point Novr 16th 1779
        
        I was from home yesterday when yours of the 14th came to hand. I have no doubt but you are sufficiently distressed for forage in your quarter as we are in this. All prospect of our expected cooperation being at an end I purpose to move the Troops towards their places of Winter Cantonments as speedily as possible, with this view you will be pleased to throw the two Connecticut Brigades with their horses, Waggons Tents and baggage across the river as expeditiously as possible and let them encamp as near to Stoney Point as they can find good ground, Wood & Water.
        It is my wish to indulge the Officers with an opportunity of Visiting their Friends and Families between this and the next Campaign as far as the service will possibly admit of it. I would therefore desire them to settle the matter of priority of furlough

among themselves, and I must request you in granting them, to observe the following rule strictly—One Field Officer to remain with every regiment and if possible two, and as many Captains & Subs. as are sufficient to do the regimental duty and take care of the Companies. The times of furlough must be such as will enable those who do not go at first, to have a reasonable time after the return of those who will go at present.
        I observe many of the Left Wing returned wanting Cloaths, which I suppose to be principally Shoes. The State Cloathiers of those Lines wanting them, ought to apply if they have not already done it.
        I am so exceedingly anxious to have the works at Kings ferry completed, before the Army goes into Quarters, that I wish you would increase the number of fatigue to the utmost. I am Dear Sir Yr Most obet servant
        
          Go: Washington
        
        
          P.S. I have barely heard that the allied troops were repulsed in an attempt upon the Enemy at savannah. The seige was raised and the Cannon and Stores brought off. I have not the particulars and would not wish this to be communicated officially.
        
      